DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The indicated allowability of claims 1-11 are withdrawn in view of the newly discovered reference(s) to 8,450,971; 9,018,903; 9,379,569 and 10,218,194.  Rejections based on the newly cited reference(s) follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9 and 20 of U.S. Patent No. 10,218,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between instant claim 1 and patent claim 20 is the limitations “cell width” and “cell diameter.”  A cell with a cell width may be considered to have the same “cell diameter” in the traverse direction.  Thus, the instant limitation “cell width” is anticipated by the limitation “cell diameter” of patent claim 20.
17/140,251

1.  A method of operating a battery pack, the method comprising:

coupling a housing of the battery pack to a hand-held power tool to support the battery pack on the hand-held power tool,

the battery pack including a plurality of battery cells supported within the housing, 





each of the plurality of battery cells having a lithium-based chemistry, 

each of the plurality of battery cells having a cell width and a cell length, 


the cell length being at least about two times the cell width, and first and second terminals for electrically connecting the battery pack to the hand-held power tool;


and controlling, with a circuit, a discharge of the plurality of battery cells to produce a discharge current from the plurality of battery cells, an average of the discharge current produced by the plurality of battery cells being greater than or equal to approximately 20 amps.
US 10,218,194

20.  A method of operating a battery pack, the method comprising: 

coupling a housing of the battery pack to a hand-held power tool to support the battery pack on the hand-held power tool,

the battery pack including a plurality of battery cells supported within the housing, 

the plurality of battery cells being connected in a combined series-parallel configuration, 

each of the plurality of battery cells having a lithium-based chemistry, 

each of the plurality of battery cells being cylindrical and having a cell diameter and a cell length, 

the cell length being at least about two times the cell diameter, and first and second terminals for electrically connecting the battery pack to the hand-held power tool; 

and controlling, with a circuit, a discharge of the plurality of battery cells to produce a discharge current from the plurality of battery cells, an average of the discharge current produced by the plurality of battery cells being greater than or equal to approximately 20 amps.

  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method claims manipulate the structure of patent claims. The difference between instant claim 1 and patent claim 1 is the limitations “cell width” and “cell diameter.”  A cell with a cell width may be considered to have the same “cell diameter” in the traverse direction.  Thus, the instant limitation “cell width” is anticipated by the limitation “cell diameter” of patent claim 1.
17/140,251

1.  A method of operating a battery pack, the method comprising:

coupling a housing of the battery pack to a hand-held power tool to support the battery pack on the hand-held power tool,

the battery pack including a plurality of battery cells supported within the housing, 



each of the plurality of battery cells having a lithium-based chemistry, 




each of the plurality of battery cells having a cell width and a cell length, the cell length being at least about two times the cell width, 

and first and second terminals for electrically connecting the battery pack to the hand-held power tool;

and controlling, with a circuit, a discharge of the plurality of battery cells to produce a discharge current from the plurality of battery cells, an average of the discharge current produced by the plurality of battery cells being greater than or equal to approximately 20 amps.

2. The method of claim 1, wherein each of the plurality of battery cells are cylindrical.



3. The method of claim 1, wherein the plurality of battery cells are connected in a combined series-parallel configuration.


4. The method of claim 1, wherein the cell length is between about two and about 2.7 times the cell width.

5. The method of claim 1, wherein the battery pack has an ampere-hour capacity of at least about 3.0 ampere-hours.

7. The method of claim 1, wherein the cell length is between about 60 mm and about 70 mm.

8. The method of claim 1, wherein the cell length is about 65 mm.

9. The method of claim 1, wherein controlling the discharge of the plurality of battery cells includes controlling, with the circuit, a field-effect transistor (“FET”).

10. The method of claim 9, wherein the FET is located within the housing.

11. The method of claim 1, wherein the circuit includes a microprocessor.
US 10,218,194

1. A battery pack comprising:


a housing connectable to and supportable by a hand-held power tool;


a plurality of battery cells supported within the housing, 

the plurality of battery cells connected in a combined series-parallel configuration, 

each of the plurality of battery cells having a lithium-based chemistry, 

each of the plurality of battery cells being cylindrical 

and having a cell diameter and a cell length, the cell length being at least about two times the cell diameter;



first and second terminals for electrically connecting the battery pack to the hand-held power tool; and

a circuit configured to control a discharge of the plurality of battery cells to produce a discharge current from the plurality of battery cells, an average of the discharge current produced by the plurality of battery cells being greater than or equal to approximately 20 amps.

1. A battery pack comprising… each of the plurality of battery cells having a lithium-based chemistry, each of the plurality of battery cells being cylindrical…

1. A battery pack comprising… a plurality of battery cells supported within the housing, the plurality of battery cells connected in a combined series-parallel configuration…

3. The battery pack of claim 1, wherein the cell length is between about two and about 2.7 times the cell diameter.

4. The battery pack of claim 1, wherein the battery pack has an ampere-hour capacity of at least 3.0 ampere-hours.


5. The battery pack of claim 1, wherein the cell length is between about 60 mm and about 70 mm.

6. The battery pack of claim 1, wherein the cell length is about 65 mm.

7. The battery pack of claim 1, wherein the circuit is configured to control a field- effect transistor (“FET”) to control the discharge of the plurality of battery cells.

8. The battery pack of claim 7, wherein the FET is within the housing.

9. The battery pack of claim 1, wherein the circuit includes a microprocessor.


	Re claim 6, patent claims do not claim the battery pack has an amperage-hour capacity of up to about 3.0 ampere-hours.  It would have been obvious to have selected any appropriate capacity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of U.S. Patent No. 9,379,569.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method claims manipulate the structure of patent claims.  The difference between instant claim 1 and patent claim 9 (depends on patent claim 1) is the limitations “cell width” and “cell diameter.”  A cell with a cell width may be considered to have the same “cell diameter” in the traverse direction.  Thus, the instant limitation “cell width” is anticipated by the limitation “cell diameter” of patent claim 9.
17/140,251

1.  A method of operating a battery pack, the method comprising:

coupling a housing of the battery pack to a hand-held power tool to support the battery pack on the hand-held power tool,

the battery pack including a plurality of battery cells supported within the housing, 



each of the plurality of battery cells having a lithium-based chemistry, 

each of the plurality of battery cells having a cell width and a cell length, the cell length being at least about two times the cell width, 


and first and second terminals for electrically connecting the battery pack to the hand-held power tool;

and controlling, with a circuit, a discharge of the plurality of battery cells to produce a discharge current from the plurality of battery cells, 

an average of the discharge current produced by the plurality of battery cells being greater than or equal to approximately 20 amps.







2. The method of claim 1, wherein each of the plurality of battery cells are cylindrical.



3. The method of claim 1, wherein the plurality of battery cells are connected in a combined series-parallel configuration.
9,379,569

1. A battery pack comprising:


a housing connectable to and supportable by a hand-held power tool;


a plurality of battery cells supported within the housing, 

the plurality of battery cells connected in a combined series-parallel configuration, 

each of the plurality of battery cells having a lithium-based chemistry; 

9. The battery pack of claim 1, wherein each of the plurality of battery cells has a cell diameter and a cell length, the cell length being at least twice the cell diameter.

first and second terminals for electrically connecting the battery pack to the hand-held power tool; 

and a circuit configured to control a discharge of the plurality of battery cells to produce a discharge current from the plurality of battery cells,

wherein an average of the discharge current produced by the plurality of battery cells is greater than or equal to approximately 20 amps, 

and wherein the battery pack has an ampere-hour capacity of approximately 3.0 ampere-hours.

9. The battery pack of claim 1, wherein each of the plurality of battery cells has a cell diameter and a cell length… (i.e. diameter implied circle and length is length. Hence, the cell is cylindrical)

1. A battery pack comprising… the plurality of battery cells connected in a combined series-parallel configuration…


Re claim 4, patent claims do not claim the cell length is between about two and about 2.7 times the cell width.  It would have been obvious to have selected any appropriate cell length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Re claims 5 and 6, patent claims do not claim the battery pack has a capacity of at least about 3.0 ampere-hour or alternatively, up to about 3.0 ampere-hour.  It would have been obvious to have selected any appropriate capacity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Re claims 7 and 8, the patent claims do not claim the cell length is between about 60mm and about 70mm or alternatively, the length is about 65mm.  It would have been obvious to have selected any appropriate cell length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
17/140,251

9. The method of claim 1, wherein controlling the discharge of the plurality of battery cells includes controlling, with the circuit, a field-effect transistor (“FET”).

10. The method of claim 9, wherein the FET is located within the housing.

11. The method of claim 1, wherein the circuit includes a microprocessor.
9,379,569

6. The battery pack of claim 1, wherein the circuit is configured to control a field-effect transistor (‘FET’) to control the discharge of the plurality of battery cells.

7. The battery pack of claim 6, wherein the FET is within the housing.

8. The battery pack of claim 1, wherein the circuit includes a microprocessor.




Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8-13 of U.S. Patent No. 9,018,903.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method claims manipulate the structure of patent claims. The difference between instant claim 1 and patent claim 13 (depends on patent claim 1) is the limitations “cell width” and “cell diameter.”  A cell with a cell width may be considered to have the same “cell diameter” in the traverse direction.  Thus, the instant limitation “cell width” is anticipated by the limitation “cell diameter” of patent claim 13.
17/140,251

1.  A method of operating a battery pack, the method comprising:

coupling a housing of the battery pack to a hand-held power tool to support the battery pack on the hand-held power tool,

the battery pack including a plurality of battery cells supported within the housing, 

each of the plurality of battery cells having a lithium-based chemistry, 




each of the plurality of battery cells having a cell width and a cell length, the cell length being at least about two times the cell width, 




and first and second terminals for electrically connecting the battery pack to the hand-held power tool;

and controlling, with a circuit, a discharge of the plurality of battery cells to produce a discharge current from the plurality of battery cells, 


an average of the discharge current produced by the plurality of battery cells being greater than or equal to approximately 20 amps.

2. The method of claim 1, wherein each of the plurality of battery cells are cylindrical.
9,018,903

1. A battery pack comprising: 


a housing connectable to and supportable by a hand-held power tool;


a plurality of battery cells supported by the housing, 


each of the plurality of battery cells having a lithium-based chemistry, 

each of the plurality of battery cells being cylindrical and having a cell length 

13. The battery pack of claim 1, wherein each of the plurality of battery cells has a cell diameter, the cell length being at least twice the cell diameter.

of less than or equal to about 70 mm; 

first and second terminals for electrically connecting the battery pack to the hand-held power tool; and

a circuit configured to monitor at least one parameter of the battery pack and control a discharge of the plurality of battery cells to produce a discharge current from the plurality of battery cells,

wherein an average of the discharge current produced by the plurality of battery cells is greater than or equal to approximately 20 amps.

1. A battery pack comprising… each of the plurality of battery cells being cylindrical…


Re claim 3, patent claims do not claim the cells are connected in a combined series-parallel configuration.  Having the cells electrically connected in a series-parallel configuration would allow for a maximum output while prevent damaged cells from shorting the entire battery pack.  It would have been obvious to have connected the cells in a series-parallel configuration in order to prevent the entire battery pack from shorting out due to a few bad cells. 
Re claim 4, patent claims do not claim the cell length is between about two and about 2.7 times the cell width.  It would have been obvious to have selected any appropriate cell length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
17/140,251

5. The method of claim 1, wherein the battery pack has an ampere-hour capacity of at least about 3.0 ampere-hours.

6. The method of claim 1, wherein the battery pack has an ampere-hour capacity of up to about 3.0 ampere-hours.

7. The method of claim 1, wherein the cell length is between about 60 mm and about 70 mm.


8. The method of claim 1, wherein the cell length is about 65 mm.


9. The method of claim 1, wherein controlling the discharge of the plurality of battery cells includes controlling, with the circuit, a field-effect transistor (“FET”).

10. The method of claim 9, wherein the FET is located within the housing.

11. The method of claim 1, wherein the circuit includes a microprocessor.
9,018,903

6. The battery pack of claim 1, wherein each of the plurality of battery cells has an ampere-hour capacity of approximately 3.0 ampere-hours.

6. The battery pack of claim 1, wherein each of the plurality of battery cells has an ampere-hour capacity of approximately 3.0 ampere-hours.

11. The battery pack of claim 1, wherein each of the plurality of battery cells has a cell length of between about 60 mm and about 70 mm.

12. The battery pack of claim 1, wherein each of the plurality of battery cells has a cell length of about 65 mm.

8. The battery pack of claim 1, wherein the circuit is configured to control a field-effect transistor (“FET”) to control the discharge of the plurality of battery cells.

9. The battery pack of claim 8, wherein the FET is within the housing.

10. The battery pack of claim 1, wherein the circuit includes a microprocessor.




Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-11 of U.S. Patent No. 8,450,971.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method claims manipulate the structure of patent claims. The difference between instant claim 1 and patent claim 1 is the limitations “cell width” and “cell diameter.”  A cell with a cell width may be considered to have the same “cell diameter” in the traverse direction.  Thus, the instant limitation “cell width” is anticipated by the limitation “cell diameter” of patent claim 1.
17/140,251

1.  A method of operating a battery pack, the method comprising:

coupling a housing of the battery pack to a hand-held power tool to support the battery pack on the hand-held power tool,

the battery pack including a plurality of battery cells supported within the housing, each of the plurality of battery cells having a lithium-based chemistry, 





each of the plurality of battery cells having a cell width and a cell length, the cell length being at least about two times the cell width, 

and first and second terminals for electrically connecting the battery pack to the hand-held power tool;

and controlling, with a circuit, a discharge of the plurality of battery cells to produce a discharge current from the plurality of battery cells, 

an average of the discharge current produced by the plurality of battery cells being greater than or equal to approximately 20 amps.

2. The method of claim 1, wherein each of the plurality of battery cells are cylindrical.
8,450,971

1. A battery pack comprising:


a housing connectable to and supportable by a hand-held power tool;


a plurality of battery cells supported by the housing, the battery cells having a lithium-based chemistry, 


each of the plurality of battery cells being cylindrical 

and having a cell diameter and a cell length, the cell length being at least twice the cell diameter; 


first and second terminals for electrically connecting the battery pack to the hand-held power tool; and

a circuit configured to monitor at least one parameter of the battery pack and control a discharge of the battery cells to produce a discharge current from the battery cells,

wherein an average of the discharge current produced by the battery cells is greater than or equal to approximately 20 amps.

1. A battery pack comprising… each of the plurality of battery cells being cylindrical.


Re claim 3, patent claims do not claim the cells are connected in a combined series-parallel configuration.  Having the cells electrically connected in a series-parallel configuration would allow for a maximum output while prevent damaged cells from shorting the entire battery pack.  It would have been obvious to have connected the cells in a series-parallel configuration in order to prevent the entire battery pack from shorting out due to a few bad cells. 
Re claim 4, patent claims do not claim the cell length is between about two and about 2.7 times the cell width.  It would have been obvious to have selected any appropriate cell length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
17/140,251

5. The method of claim 1, wherein the battery pack has an ampere-hour capacity of at least about 3.0 ampere-hours.

6. The method of claim 1, wherein the battery pack has an ampere-hour capacity of up to about 3.0 ampere-hours.

8,450,971

6. The battery pack of claim 1, wherein each of the plurality of battery cells has an ampere-hour capacity of approximately 3.0 ampere-hours.

7. (Previously Presented) The battery pack of claim 2, wherein each of the plurality of battery cells has an ampere-hour capacity of approximately 3.0 ampere-hours.


Re claims 7 and 8, the patent claims do not claim the cell length is between about 60mm and about 70mm or alternatively, the length is about 65mm.  It would have been obvious to have selected any appropriate cell length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


17/140,251

9. The method of claim 1, wherein controlling the discharge of the plurality of battery cells includes controlling, with the circuit, a field-effect transistor (“FET”).

10. The method of claim 9, wherein the FET is located within the housing.

11. The method of claim 1, wherein the circuit includes a microprocessor.
8,450,971

8. The battery pack of claim 1, wherein the circuit is configured to control a field-effect transistor (“FET’’) to control the discharge of the battery cells.

9. The battery pack of claim 8, wherein the FET is within the housing.

11. The battery pack of claim 1, wherein the circuit includes a microprocessor.




Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087